NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



JOSHUA LEE ROGERS, DOC #H04986     )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D17-5129
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 26, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Tom Barber, Judge.

Joshua Lee Rogers, pro se.


PER CURIAM.

             Affirmed.




SILBERMAN, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.